Citation Nr: 0120841	
Decision Date: 08/15/01    Archive Date: 08/16/01

DOCKET NO.  00-20 641A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a low 
back disability, to include lumbosacral strain and 
sacralization of the lumbar spine.  

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
bilateral ulnar nerve transposition.  

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
right knee disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from January 1956 to 
January 1960 and a verified period of active duty for 
training from May 19, 1979.  The record reflects that, 
between June 1977 and March 1984, the veteran had periods of 
active duty for training, varying in length between 1 day and 
28 days.  The record also indicates that the veteran was 
awarded 11 active duty points and 61 inactive duty points, 
between June 1982 and June 1983.  

In January 1982, the Board denied the veteran's claim for 
service connection for back disability, lumbosacral strain.  
The Board in a January 1983 decision denied the claim on 
reconsideration.  In March 1991, the Board denied the 
veteran's claim for service connection for back disability, 
bilateral ulnar nerve transposition, and a right knee 
disorder.  In February 1996, the Board determined that the 
was no clear and unmistakable error of prior rating decisions 
that denied the veteran's claims for service connection for a 
back disability, bilateral ulnar nerve transposition, and a 
right knee disability.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a September 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
In that determination, the RO denied the veteran's 
application to reopen his claim of entitlement to service 
connection for a back disorder, bilateral ulnar nerve 
transposition, and right knee disorder in that new and 
material evidence had not been submitted.  In October 2000, 
the RO reopened and denied the veteran's claims.  The veteran 
disagreed with the RO's determination.  

In April 2001, the veteran had a VideoConference hearing at 
the RO in San Antonio, Texas before the undersigned Board 
member.  The VideoConference Hearing was held in lieu of a 
personal hearing before the Board.  The Board notes that at 
that hearing the veteran's representative noted that the 
issues on appeal should be decided on a de novo basis.  As 
noted above, the RO in October 2000 reopened the veteran's 
claim and decided the issues on de novo bases.  The fact that 
the RO may have determined that new and material evidence was 
presented, and reopened the claim on that basis, is not 
binding on the Board's determination of the question of 
whether new and material evidence has been submitted.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The Board 
is required to determine whether new and material evidence 
has been presented before it can reopen a claim and 
readjudicate service connection or other issues going to the 
merits.  Id. 


FINDINGS OF FACT

1.  In a March 1991 decision, the Board denied the veteran's 
claims of entitlement to service connection for a low back 
disorder, a right knee disability, and for postoperative 
residuals of bilateral nerve transposition.  

2.  The evidence added to the record since the March 1991 
Board decision is so significant that it must be considered 
in conjunction with other evidence in order to fairly decide 
the claims.  

3.  The veteran developed a low back disorder, to include 
lumbosacral strain and sacralization, as a result of an 
injury that he incurred during active duty training on May 
20, 1979.  

4.  The veteran developed a bilateral ulnar nerve 
transposition as a result of treatment that he received for 
his low back disability, to include lumbosacral strain and 
sacralization of the lumbar spine.

5.  The veteran developed a right knee disorder as a result 
of an injury that he incurred during active duty training on 
May 20, 1979.  


CONCLUSIONS OF LAW

1.  The evidence received since the Board's decision of March 
1991, denying service connection for a low back disorder, for 
a right knee disorder, and for bilateral ulnar nerve 
transposition, which is final, is new and material and the 
claims for these disorders are reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.156(a), 20.1105 (2000).  

2.  A low back disorder, to include lumbosacral strain and 
sacralization of the lumbar spine, was incurred during a 
period of active duty for training.  38 U.S.C.A. §§ 101(22) 
and (24), 1131, 5107(b) (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.6, 3.303 (2000).

3.  With the resolution of all reasonable doubt in the 
veteran's behalf, bilateral ulnar nerve transposition is 
proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. §§  1131, 5107(b) (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.102, 3.310(a) (2000).

4.  A right knee disability was incurred during a period of 
active duty for training. 38 U.S.C.A. §§ 101(22) and (24), 
1131, 5107(b) (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.6, 
3.303 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Assist

As to the requirements of the Veterans Claims Assistance Act 
of 2000 (hereinafter, "VCAA), 38 U.S.C.A. §  5103A (West 
Supp. 2001), by virtue of the rating decisions, Board 
decision, Statements of the Case issued during the pendency 
of the appeal, the veteran and his representative have been 
given notice of the information and medical evidence 
necessary to substantiate his claims.  Moreover, the RO has 
made reasonable efforts to obtain relevant records adequately 
identified by the veteran and his representative.  
Furthermore, neither the veteran nor his representative 
identified or referred to any evidence pertinent to this 
matter at the April 2001 hearing that has not been associated 
with the claims file.  Thus, under the circumstances 
pertaining to this appeal, the VA has satisfied it duties to 
notify and assist the veteran in this case.  Therefore, 
further development and expending of the VA's resources is 
not warranted.  Accordingly, the Board is satisfied that all 
relevant facts have been properly developed and no further 
assistance to the veteran is required.  38 U.S.C.A. § 5103A.


II.  Factual Background

Reserve medical records reflect that the veteran fell while 
working on an asphalt roller during active duty for training 
on May 20, 1979.  The veteran incurred an injury to his back.  
An examination report dated on May 24, 1979 reflects, in 
pertinent part, that the veteran demonstrated decreased range 
of motion of the cervical spine secondary to pain, decreased 
lumbar mobility, and point tenderness of the spinous process 
at the L1-3 with muscle spasm of the lumbar paravertebral 
muscles.  The veteran was diagnosed as having myofascial 
strain of the cervical and lumbar paravertebral muscle.  The 
next day the veteran continued to complain of low back pain.  
Objective findings included decreased lordosis of the lumbar 
spine with significant paravertebral muscle spasm bilaterally 
at T10-S1.  It was noted that the right patella was 2 plus.  
The assessment was moderate to severe lumbar sprain.  The 
veteran was hospitalized for low back pain from June to July 
1979.  The veteran reported that the pain radiated into his 
left lower extremity.  There was point tenderness in the 
sacroiliac joints and in the adjacent paravertebral muscles, 
decreased range of motion, normal heel and toe walking, 
negative straight leg raising, and hip flexion.  X-rays of 
the lumbar spine were within normal limits.  During the 
hospitalization, the veteran was injected in both sacroiliac 
joints over the L3, L4, and L5 spinous processes with total 
abatement of all pain symptoms.  The diagnosis was low back 
pain secondary to contusion sustained in May 1979, resolved.  
From July 1979 to September 1979, the veteran was placed on 
profile for low back pain.  

When examined by VA in August 1980, the veteran reported that 
he was unable to bend or lift.  He demonstrated decreased 
range of motion of the lumbar spine.  Straight leg raising 
caused pain at 90 degrees.  The veteran was tender over all 
of the lumbar spinous processes, the sacrum, the lumbar 
paraspinal muscles, and the buttocks.  X-rays of the 
lumbosacral spine associated with the examination revealed 
transitional vertebra at the lumbosacral level with false 
joint or pseudo-arthrosis on the right.  The diagnoses 
included history of low back injury with sacralization of the 
last lumbar vertebra.  September 1980 VA outpatient treatment 
records reflect complaints of back pain that radiated down 
the right leg.  Electromyographic and nerve conduction 
studies revealed no abnormalities.  The diagnosis was no 
apparent radiculopathy.  In October 1980, it was felt that 
the veteran had low back pain with possible small herniated 
nucleus pulposus of L4-5.   

Service evaluations dated in March 1980 and January 1981 
showed chronic low back pain.  At an examination dated in 
January 1981 for retention of service, the veteran reported 
that he had injured his back and right knee in 1979.  X-rays 
of the lumbosacral spine and the right knee were normal.  
Medical records of a neurosurgery clinic showed mechanical 
low back pain. 

A January 1981 consultation record revealed complaints of 
chronic low back and right knee pain since the May 1979 
injury.  It was noted that both conditions were probably 
secondary to the injury.  The veteran was referred for 
evaluation to determine fitness for retention.  The veteran 
also reported that the right leg had been giving away since 
the fall.  Clinical findings included low back pain on 
straight leg raises, decreased range of motion of the spine.  
As to muscle strength it was noted that the veteran gave way 
in all directions.  The diagnostic impression was low back 
pain with psychological factor.  X-rays of the lumbar spine 
dated in January 1981 were normal.  A physical medicine and 
rehabilitation service evaluation, dated in February 1981, 
was unremarkable and the findings were within normal limits.  
In March 1981, the veteran underwent a psychological 
examination wherein the examiner noted that the veteran 
tended to be more pain sensitive than other people.  The 
examiner stated that the veteran was primarily concerned 
about returning to his civilian employment and indicated that 
he did not seen any secondary gain for the veteran's 
symptoms.  It was noted that the veteran was not trying to 
keep a profile.  The examiner added that it did not appear 
that a disc disease could be ruled-out.  A psychological 
diagnosis was deferred.  

Private X-rays study dated in October 1981 of the lumbar 
spine revealed transitional vertebra at the lumbosacral level 
with false joint or pseudo-arthrosis of the right.  

The veteran was hospitalized at a VA facility from March to 
May 1983 for low back pain without radiculopathy for a 4 year 
duration.  The veteran reported that the pain had been 
present since the 1979 accident.  He was admitted for 
injection and possible resection of his sacralized vertebrae.  
During his hospitalization, the veteran underwent resection 
of the transverse process of S1.  This diagnosis was chronic 
low back pain with abnormal transverse process of L5.  

The record includes vouchers submitted by the veteran that 
reflect that he received pay for military service covering 
periods from March 28 to April 1, 1983, and from April 16 to 
17, 1983.  

At a VA examination dated in May 1983, the veteran primarily 
complained of bilateral numbness of the upper extremity 
fourth and fifth digit (left greater than right).  The 
veteran indicated that the onset occurring after his low back 
surgery in April 1983.  The diagnostic impressions were 
definite left tardive ulnar palsy and minimal involvement of 
the ulnar nerve on the right.  

Service outpatient treatment records dated in August 1983 
reflect that the veteran was seen for ulnar nerve palsy since 
his back surgery.  Electromyographic and nerve conduction 
studies were consistent with ulnar nerve entrapment at the 
elbow.  

An undated VA medical record reflects that the veteran 
developed bilateral ulnar palsy (left greater than right) 
after the transverse process of the lumbar spine.  

In August 1983, the veteran underwent a left ulnar nerve 
transposition at a VA hospital.  

The report of a service Medical Evaluation Board dated in 
September 1983 revealed complaints of low back pain and a 
history of right sciatic pain that was inactive.  The 
diagnoses included post compression of the left ulnar nerve 
at the elbow level with residual demyelination of the nerve 
only partially improved by nerve transposition and chronic 
low back pain of longstanding duration with no evidence of 
activity.  In October 1983, the Medical Evaluation Board 
determined that both disabilities were incurred in the line 
of duty and that the left ulnar nerve compression, right 
upper extremity neurologic involvement and chronic low back 
pain were service aggravated.  The Medical Evaluation Board 
found the veteran unfit for retention.  .  

When examined by VA in December 1983, the veteran reported 
spasms in his low back since his surgery in April 1983.  It 
was reported that the veteran had had weakness in his right 
leg, which was unchanged since the injury in 1979.  The 
impression was musculoskeletal low back strain, status post 
surgery in April 1983.  A VA outpatient treatment record 
dated in January 1984 shows that the veteran reported muscle 
spasm of a 2 month duration.  The assessment was low back 
pain, myofascial pain syndrome.  

VA and military medical records dated from 1980 to 1984 
reflect that on numerous occasions the veteran was seen and 
treated for low back pain, bilateral ulnar problems, and 
right knee complications.  A June 1984 X-ray of the right 
knee was normal.  Outpatient treatment records of a service 
medical facility dated in July 1984 show a 2 week history of 
right knee pain.  The veteran stated that the pain began 
after his knee gave out.  The right knee was swollen and 
tender medially without warmth or erthyema.  The diagnoses of 
the right knee included patello femoral arthralgia and 
questionable meniscal injury.  In October 1984, right knee 
pain of questionable etiology and possible meniscal tearing, 
but a supratentorial overlay was noted.  Additional diagnoses 
pertaining to the right knee included phorophresis with 1 
degree hydrocortisone over pes bursa of the right knee and 
bursitis.  

A service computed tomography dated in February 1985 of the 
lumbar spine revealed mild narrowing of the spinal canal at 
the L5-S1 level.  There was no significant spinal stenosis 
demonstrated.  

In April 1985, the veteran was diagnosed as having a chronic 
pain personality after reporting right knee pain.  X-rays of 
the right knee dated in September 1985 revealed a normal 
medial and lateral menisci and normal synovial sac; there was 
unintentional extravasation of a small of amount of air from 
the synovial sac subsequent to procedure, knee effusion, and 
bone island of the left lateral femoral condyle.  

X-rays dated in April 1985 of the right knee showed mild 
medial femoral condyle osteophytosis.  

Medical records of a military facility dated in September 
1985 revealed complaints of increased pain in the knees, 
back, and elbows.  X-rays of the right knee showed a small 
suprapatellar bursa effusion.  A nerve conduction study 
showed that the left ulnar neuropathy was improving.  Right 
ulnar neuropathy was noted.  There was mechanical low back 
pain with no objective deficits.  The diagnoses were post 
compression of the left ulnar nerve, partially improved by 
nerve transposition with milder symptoms on the right, 
chronic low back pain with characteristic pain on motion, and 
medical meniscal tear of the right knee that was mildly 
symptomatic.  

A Physical Evaluation Board proceeding dated in November 1985 
determined that the veteran was physically unfit for 
continued service because of post compression of the left 
ulnar nerve at the elbow level with residual demyelination, 
improved by nerve transposition and milder similar symptoms 
on the right and chronic low back pain with characteristic 
pain on motion.  The veteran was permanently retired from 
service and received a 20 percent rating for the bilateral 
ulnar disability and a 10 percent rating for the low back 
disability.  

VA outpatient treatment records dated in August 1988 show 
that the veteran was seen and treated for numerous ailments 
including backaches.  

A magnetic resonance image (MRI) dated in June 1989 of the 
lumbosacral spine resulted in impressions of postoperative 
fibrosis of the L4-5, mild to moderate spinal stenosis at L3-
4 with mild diffuse disc bulging, and loss of signal 
involving the discs of L3-4 and L4-5 consistent with disc 
desiccation.  

VA outpatient treatment records dated from 1990 to 1991 
reflect treatment for a right knee disorder.  These records 
reflect that the veteran complained of pain and occasional 
swelling.  The assessment included foscarnet 
(phosphonoformatic acid).  

In a statement dated in December 1992, Joe W. Tippett, M.D., 
a family practitioner, reported that the veteran had problems 
with his elbows, knees, and back.  The examiner observed 
decreased sensation to pinprick over the ulnar distribution 
and weakness on both sides.  The doctor noted that the knees 
were tender along the medial joint line of both knees and 
that he did not see any clinical pathology.  

The record includes opinions of Michael Dominguez, M.D., 
dated in January 2000.  Dr. Dominguez noted that the veteran 
was one of his patients.  The doctor reviewed the veteran's 
medical records and rendered opinions regarding the 
disabilities at issue.  With regard to the veteran right knee 
disability, Dr. Dominguez opined that the veteran injured the 
right knee at the time of the May 1979 accident.  The doctor 
added that there was no evidence that the right knee disorder 
was definitively treated.  Dr. Dominquez opined that if there 
has been no new knee injury and no final treatment, it is 
likely that the continued pain and disability experienced by 
the veteran is due to the original injury.  

With respect to the ulnar nerve disorder, Dr. Dominquez noted 
the veteran's back injury in May 1979, and the subsequent 
surgery in 1983.  Because of the surgery, the doctor noted 
that the veteran developed a compression of his ulnar nerve 
that required release in 1983.  The doctor noted 
documentation showing that the veteran continued to 
experience pain following the procedure at the elbow with 
minimal relief from multiple treatment regimens.  Dr. 
Dominquez opined that it was certainly likely that the 
veteran's continued pain was due to the initial insult.  He 
noted that studies done at the time of the injury documented 
demyelinization which would not be expected to improve over 
time.  

As to the veteran's back disability, Dr. Dominquez opined the 
veteran's back pain was likely due to the original injury of 
May 1979.  

In March 2000, the veteran had a personal hearing before a 
hearing officer regarding the issues on appeal.  

The report of an April 2000 VA examination of the peripheral 
nerves shows that the examiner reviewed the veteran's claims 
file based on a request for an opinion regarding the etiology 
of the veteran's ulnar nerve disability.  The examiner noted 
that, subsequent to a back surgery in August 1983, the 
veteran began to experience numbness and tingling in his 
hands and that the veteran had a long history of bilateral 
ulnar extremity numbness and subjective weakness.  At the 
conclusion of a physical examination, the examiner diagnosed 
the veteran as having a history of bilateral ulnar neuropathy 
status post transposition of the left ulnar nerve in 1983.  
The examiner noted that the exact etiology of the ulnar nerve 
compression was unknown and that he could not find specific 
etiology based on the prior claims file.  It was noted that 
the veteran had a compression of the ulnar nerve although the 
exact time of onset is often impossible to state.  In 
essence, the examiner noted that he could not find any 
specific etiology of the ulnar nerve compression.  

At a May 2000 VA examination, the veteran reported continued 
pain in the right knee and back since his injury in May 1979.  
At the conclusion of an examination of the lumbar spine and 
right knee, the examiner diagnosed the veteran as having low 
lumbar strain, low back pain, status post surgery in 1983 
while in the reserves, right knee pain, status post right 
knee injury.  The examiner opined that the veteran injured 
his back in service.  The examiner further opined that the 
veteran injured his right knee, although there was no 
evidence of surgical intervention.  

Private medical treatment records dated from April to May 
2000 show that the veteran was seen and treated for his back 
disability and right knee disability.  An MRI of the right 
knee dated in April 2000 showed a large oblique tear of the 
posterior horn of the medial meniscus, degenerative joint 
disease (especially in the medial compartment), and small 
knee joint effusion.  A medical entry dated in May 2000 
reflects that the veteran was sore secondary to a fall that 
occurred the previous day. 

At the VideoConference hearing in April 2001, the veteran's 
representative asserted arguments in support of the veteran's 
claims.  


III.  Analysis

A.  

This case involves an attempt to reopen a previously denied 
claim, the laws and regulations pertaining to finality and 
reopening of claims are pertinent to the appeal.  When the 
Board disallows a claim, the disallowance is final unless the 
Chairman determines that reconsideration is warranted, or 
another exception to finality applies.  Otherwise, no claim 
based upon the same factual basis shall be considered.  See 
38 U.S.C.A. §§ 7103, 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 20.1100 (1999).  

If, however, new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 1991). 

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative or redundant and, which by itself, or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  
Evidence is presumed credible for new and material evidence 
purposes.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated in the line of 
duty in active military, naval, or air service.  38 U.S.C.A. 
§§ 101(16), 1131 (West 1991); 38 C.F.R. §§ 3.1(k), 3.303(a) 
(2000).  A service department finding that an injury occurred 
in the line of duty will be binding on the VA unless it is 
patently inconsistent with the requirements of the laws 
administered by the VA.  38 C.F.R. § 3.1(m) (2000); see also 
Kinnaman v. Principi, 4 Vet. App. 20, 28 (1993) (Coast Guard 
determination that the veteran's eye disease was incurred in 
the line of duty was binding on the VA pursuant to 
regulation).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty training during which the individual concerned 
was disabled from an injury incurred or aggravated in the 
line of duty.  38 U.S.C.A. § 101(21)-(22) and (24); 38 C.F.R. 
§ 3.6(a).  ACDUTRA is full-time duty in the Armed Forces 
performed by Reserves for training purposes.  38 C.F.R. 
§ 3.6(c) (2000).

For the showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2000).  

B.
In January 1982, the Board denied service connection for 
lumbosacral strain.  
In March 1991, the Board denied service connection for a low 
back disorder, bilateral ulnar nerve transposition, and a 
right knee disorder.  

Because the Board previously denied the veteran's claims for 
service connection, the doctrine of finality applies as 
enunciated in 38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1100 
(2000).  As such, the reopening of the claim for service 
connection, which has been previously and finally disallowed, 
requires that new and material evidence be presented or 
secured since the last final disallowance of that claim.  
38 U.S.C.A. § 5108 (West 1991); Evans v. Brown, 9 Vet. App. 
273, 284-85 (1996); see also Hickson v. West, 12 Vet. App. 
247, 251 (1999).

C.  Back
New and Material

At the time of the March 1991 Board decision, the evidence 
consisted of the veteran's service medical records which were 
negative for complaints or clinical finding pertaining to a 
low back disability, bilateral ulnar nerve disorder, or a 
right knee disorder.  The evidence also consisted of the 
veteran's reserve records and VA medical records dated from 
1970 to 1988.  Reserve medical records reflect that the 
veteran incurred an injury to his low back during active duty 
for training on May 20, 1979.  The reserve and VA medical 
records reflect that the veteran continued to receive 
treatment for chronic low back problems after the May 20, 
1979 injury.  In 1983, the veteran underwent a resection of 
the transverse process of the S1 and was diagnosed as having 
chronic low back pain with abnormal transverse process of L5.  
The Medical Evaluation Board (MEB) and the Physical 
Evaluation Board (PEB), in 1983 and 1985, determined that the 
veteran's low back disorder was incurred in the line of duty, 
was service aggravated, and that the veteran was unfit for 
continued service.

When the Board denied the veteran's claim for service 
connection for a back disorder in March 1991, the Board found 
that the evidence did provide a factual basis warranting 
allowance of the claim.  In reaching that determination, the 
Board indicated that subsequent to the fall that occurred 
during the veteran's active duty for training in May 1979, 
the evidence did not show any chronic back pathology although 
the veteran complained of chronic low back pain and 
discomforts.  The Board found that the back injury was acute 
and resolved without leaving any chronic residual back 
disability.  

Evidence submitted since the March 1991 Board decision 
consists of numerous reserve medical records and statements 
and VA medical records dated from 1979 to 1991 that show that 
the veteran injured the back during active duty for training 
on May 20, 1979, that he was placed on profile, and that he 
received continuous treatment for the disability.  The Board 
finds that many of these documents are either cumulative or 
duplicative of those previously considered by the Board.  The 
evidence also consists of the transcripts of a personal 
hearing before a hearing officer dated in March 2000 and the 
transcripts of the April 2001 VideoConference hearing.  
Although the hearing transcripts are new; they are not 
material.  The hearing transcripts are cumulative of the 
veteran's representation regarding the etiology of his back 
disability found in medical documents of record at the time 
of the prior Board decision.  Bostian v. West, 11 Vet. App. 
124 (1998).  

Also included are the opinions of Dr. Dominquez dated in 
January 2000 and a May 2000 opinion of a VA examiner 
regarding the etiology of the veteran's back disability.  The 
Board finds that the opinions are new and material .  After 
reviewing the veteran's claims, Dr. Dominquez and the VA 
examination opined that the veteran's back disability is the 
result of the injury that incurred on May 20, 1979.  Thus, 
this evidence is material in that it relates the veteran's 
back disability to service.  Accordingly, the veteran's claim 
for service connection for low back disorder, to include 
lumbosacral strain and sacralization of the lumber spine is 
reopened.  

Service Connection

Inasmuch as Dr. Dominquez's January 2000 opinion and the 
April 2000 VA examiner's opinions are favorable to the 
veteran, there is no medical evidence rebutting these 
opinions.  The Board recognizes that shortly after the 
veteran injured his back in May 1979, a reserve medical entry 
dated in May 1979, showed that the veteran's low back pain 
resolved.  However, a few months later, the veteran was 
placed on profile for low back pain and subsequently dated 
medical records show that the veteran continued to be seen 
and treated for chronic low back.  Moreover, a service 
Physical Evaluation Board found that the veteran's back 
disability was incurred in the line of duty and was 
aggravated by service.  In August 1980, the VA diagnosed the 
veteran as having a history of low back pain with 
sacralization of the last lumbar vertebra.  Since the 
evidence shows that the veteran was treated for his low back 
disability since 1979, the Board finds that the medical 
opinions establishing an etiological relationship between the 
veteran's low back disability and service are supported by 
the clinical evidence of record.  Therefore, the Board 
determines that the evidence of record supports the finding 
that the veteran's low back disorder, to include lumbosacral 
strain and sacralization of the lumbar spine, developed on 
May 20, 1979, during a period of active duty for training.  
38 U.S.C.A. § 101(24); Paulson v. Brown, 7 Vet. App. 466 
(1995); Brooks v. Brown, 5 Vet. App. 484 (1993).





D.  Bilateral Ulnar Nerve Transportation
New and Material

At the time of the March 1991 Board decision, the evidence 
consisted of the veteran's service medical records, which did 
not show any clinical findings regarding an ulnar nerve 
disability.  Also included were reserve and VA medical 
records.  VA medical records showed that the veteran had been 
hospitalized from March to May 1983 whereby he underwent a 
resection of the transverse process of the lumbar spine.  A 
VA examination conducted in May 1983, shortly after the 
procedure, showed that the veteran complained of bilateral 
ulnar numbness of the upper extremity fourth and fifth digit 
(left greater than right).  A diagnosis of definite left 
tardive ulnar palsy and minimal involvement of the ulnar 
nerve on the right was shown.  The record also included an 
undated VA medical document which provided that the veteran 
developed bilateral ulnar palsy after the transverse process 
of the lumbar spine.  An August 1983 VA document showed that 
the veteran underwent a left ulnar nerve transposition.  

In September 1983, the MEB indicated that the veteran was 
diagnosed with post compression of the left ulnar nerve at 
the elbow level with residual demyelination of the nerve and.  
In October 1983, the MEB determined that the left ulnar nerve 
compression, as well as the right upper extremity neurologic 
involvement, was incurred in the line of duty and was 
aggravated by service, and it found that the veteran was 
unfit for retention.  A PEB proceeding, dated in November 
1985, revealed that the veteran was physically unfit for 
continued service because of a post compression of the left 
ulnar nerve at the elbow level with residual demyelination 
and milder similar symptoms on the right, among other things.  
As a result, the veteran was permanently retired from 
service.  

As the basis of its denial in March 1991 decision, the Board 
found that the available evidence did not establish that the 
veteran's ulnar nerve compression in 1983 occurred during any 
period of active duty for training or inactive duty training.  

The evidence submitted subsequent to the March 1991 Board 
decision consists of numerous reserve medical records and VA 
medical records dated from 1983 to 2000.  These records 
reflect that the veteran was seen and treated for a bilateral 
ulnar nerve transposition.  The evidence also includes the 
transcripts of personal hearing dated in March 2000 and the 
VideoConference hearing in April 2001.  The Board finds that 
many of the medical records are cumulative in that they 
reflect that the veteran was seen and treated for a bilateral 
ulnar nerve transposition.  Although the hearing transcripts 
are new in that they were not previously of record, they too 
are cumulative of the veteran's representations and medical 
history regarding the etiology of his bilateral ulnar nerve 
disability provided in medical record previously considered 
by the Board.  Bostian v. West, supra.  

Also included is the January 2000 opinion of Dr. Dominquez.  
The Board finds that this evidence is new in that it was not 
previously of record.  The doctor noted that the veteran 
sustained a back injury in May 1979, that he underwent the 
back surgery in 1983, and that he developed a compression of 
the ulnar nerve.  Dr. Dominquez indicated that documentation 
showed that the veteran continued to experience pain 
following the procedure.  Based on this medical history, the 
doctor opined that the veteran's bilateral ulnar nerve pain 
was related to initial injury in May 1979.  Thus, this 
evidence is material in that it associates the veteran's 
bilateral ulnar nerve transposition to the veteran's service 
connected back injury.  

Service Connection

The veteran maintains that he developed bilateral ulnar nerve 
transposition as a result of his low back disability.  As 
determined in this decision, service connection is in effect 
for low back disability, to include lumbosacral strain and 
sacralization of the lumbar spine.  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by the or (b) aggravated by a service-connected 
disability.  Id; Allen v. Brown, 7 Vet. App. 439, 488 (1995) 
(en banc).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

The Board finds that the evidence supports the veteran's 
claim.  Although a VA examiner in April 2000 indicated that 
he could not determine the etiology of the veteran's 
bilateral ulnar disability, he recognized that the veteran 
did not begin to complain of the symptoms associated with 
that disability until after he had undergone the resection of 
the transverse process of the lumbar spine in 1983.  The 
evidence establishes that the veteran did not have a 
bilateral ulnar disability prior to the procedure and shortly 
thereafter he began to complain of symptoms associated with 
ulnar palsy.  In addition, an undated VA medical record 
provides that the veteran developed bilateral ulnar palsy 
after the transverse process of the lumbar spine.  The 
Board's finds persuasive Dr. Dominquez's opinion regarding 
the etiology of the veteran's disability.  Dr. Dominquez 
reviewed the veteran's claims file regarding the development 
of ulnar nerve disorder and, against that backdrop, opined 
that it was certainly likely that the bilateral ulnar nerve 
transposition was due to the original injury to the veteran's 
back disability.  Although Dr. Dominquez's opinion is not 
definitive, the Board notes that the evidence supports the 
doctor's assessment, and there is no other evidence of record 
that refutes his opinion.  According the veteran the benefit 
of doubt, the Board finds that the veteran's claim for 
service connection for bilateral ulnar nerve transposition 
developed as result of the veteran's service-connected low 
back disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 
supra.   




E.  Right Knee
New and Material

At the time of the March 1991 Board decision, the evidence of 
record consisted of the veteran's service medical records 
that do not reflect complaints or clinical findings 
pertaining to a right knee disorder.  The evidence also 
consists of reserve medical records that showed that the 
veteran fell during active duty for training on May 20, 1979 
(medical notations revealed an injury to the low back).  
Military consultation records dated in January 1981 which 
show that the veteran complained of right knee pain that the 
veteran indicated he had been experiencing since the fall in 
1979.  It was felt that the right knee discomfort was 
secondary to the fall.  Also included was the report of a 
December 1983 VA examination which revealed that the veteran 
complained of right leg weakness.  X-rays of the right knee 
dated in June 1984 were normal.  Service outpatient treatment 
records dated in July 1984 revealed a reported history of 
right knee pain of a two-week duration.  The diagnosis was 
patello-femoral arthralgia and questionable meniscal injury.  
Medical records through 1985 show complaints of right knee 
pain and discomforts.  

As the basis of the March 1991 denial, the Board found that 
the evidence did not show that a right knee disability was 
present until a number of years after the veteran's injury in 
1979 and that there was no mention of any right knee injury 
at the time of the treatment for the injury in 1979.  

Evidence submitted since the March 1991 Board decision 
consists of numerous reserve medical records and 
documentation regarding the veteran's accident and injury on 
May 20, 1979, dated from 1979 to 1985, private and VA medical 
records dated from the 1980s to 2000 that reflect that the 
veteran was seen and treated for a right knee disorder.  The 
Board finds that many of these documents are cumulative of 
evidence that the Board considered in March 1991.  The 
evidence also consists of a transcript of the transcripts of 
a personal hearing before a hearing officer dated in March 
2000 and the transcripts of the April 20001 VideoConference 
hearing.  Although the hearing transcripts are new; they are 
cumulative of the veteran's representation regarding the 
etiology of his right knee disorder found in medical 
documents of record at the time of the prior Board decision.  
Bostian v. West, 11 Vet. App. 124 (1998).  

Also included are private medical opinions of Dr. Dominquez 
dated in January 2000 and a VA medical opinion dated in 2000 
regarding the etiology of the veteran's right knee 
disability.  Dr. Dominquez and the VA examiner opined that 
the veteran's right knee disability is related to the May 20, 
1979 injury.  This evidence is new in that it was not 
previously of record.  Also, it is material in that it 
establishes that there is an etiological relationship between 
the veteran's right knee disability and service.  
Accordingly, the veteran's claim for service connection for a 
right knee disability is reopened.  

Service Connection

Having reopened the veteran's claim for service connection 
for a right knee disorder, the Board must consider this 
matter on de novo basis.  The Board recognizes that the 
evidence does not show that the veteran complained of or that 
there was pathology involving the right knee at the time of 
the May 20, 1979, accident.  The veteran did not report 
having any right knee pain until a few years after the 
accident in 1981.  However, the evidence includes the medical 
opinion of Dr. Dominquez; and the VA examiner cannot be 
discounted.  After reviewing the claims file, both health 
care professionals felt that the veteran's current right knee 
disability was related to in-service fall.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.304(d).  Therefore, the Board 
determines that service connection for a right knee 
disability resulting from a fall during a period of active 
duty for training on May 20, 1979, is warranted.  38 U.S.C.A. 
§ 101(24); 38 C.F.R. § 3.6; Paulson v. Brown, 7 Vet. App. 466 
(1995); Brooks v. Brown, 5 Vet. App. 484 (1993).  





ORDER

New and material evidence having been presented, the claims 
of entitlement to service connection for a low back disorder, 
to include lumbosacral strain and sacralization of the lumbar 
spine, for bilateral ulnar nerve transposition, and for a 
right knee disorder, are reopened.

Service connection for a low back disorder, to include 
lumbosacral strain and sacralization of the lumbar spine, is 
granted.  

Service connection for bilateral ulnar nerve transposition is 
granted.  

Service connection for a right knee disorder is granted.  



_________________________
DEBORAH W. SINGLETON
Member, Board of Veterans' Appeals

	


 

